 

Exhibit 10.3

 

CERUS CORPORATION

CHANGE OF CONTROL SEVERANCE BENEFIT PLAN

Approved by Compensation Committee on:  September 15, 2005
Amended by Board of Directors on: December 11, 2008

Amended by Board of Directors on:  April 17, 2018


Section 1.Introduction.

The purpose of the Cerus Corporation Change of Control Severance Benefit Plan
(the “Plan”) is to provide for the payment of severance benefits to certain
eligible employees of Cerus Corporation (the “Company”) whose employment with
the Company is terminated following a Change of Control.  This Plan shall
supersede any severance benefit plan (other than the Cerus Corporation Severance
Benefit Plan), policy or practice previously maintained by the Company.  This
Plan document also is the Summary Plan Description for the Plan.

Section 2.Definitions.

For purposes of the Plan, the following terms are defined as follows:

(a)“Board” means the Board of Directors of the Company.

(b)“Cause” means any of the following:

(i)the Eligible Employee is convicted of any felony or of any crime involving
moral turpitude (including a no contest or guilty plea);

(ii)the Eligible Employee participates in any fraud or act of dishonesty against
the Company;

(iii)the Eligible Employee willfully breaches the Eligible Employee’s duties to
the Company, including insubordination, misconduct, excessive absenteeism, or
persistent unsatisfactory performance of job duties;

(iv)the Eligible Employee intentionally damages or willfully misappropriates any
property of the Company;

(v)the Eligible Employee materially breaches any written agreement with the
Company (including, but not limited to, the Eligible Employee’s Proprietary
Information Agreement); or

(vi)the Eligible Employee engages in conduct that demonstrates unfitness to
serve as reasonably determined by the Board.

1.

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, prior to a termination for Cause falling within
(iii) or (vi) of the foregoing Cause definition, the Board must provide the
Eligible Employee with written notice of the Eligible Employee’s unsatisfactory
conduct and a period of thirty (30) days to cure such conduct, except that such
written notice and opportunity to cure are not required if the conduct is not
capable of being cured.

(c)“Change of Control” is defined as one or more of the following events:

(i)a sale, lease or other disposition of all or substantially all of the assets
of the Company;

(ii)a merger or consolidation in which the Company is not the surviving
corporation; or

(iii)a reverse merger in which the Company is the surviving corporation but the
holders of the Company’s outstanding voting stock immediately prior to such
transaction own, immediately after the closing of the transaction, securities
representing less than fifty percent (50%) of the voting stock of the Company or
other surviving entity.

(d)“Code” means the Internal Revenue Code of 1986, as amended.

(e)“Company” means Cerus Corporation or, following a Change of Control, the
surviving entity resulting from such transaction.

(f)“Continuation Period” means the first twelve (12) months following the
Covered Termination date.

(g)“Covered Termination” means termination by the Company without Cause (and
other than as a result of the employee’s death or disability) or a Good Reason
Resignation, either of which occurs on or within twelve (12) months following
the effective date of a Change of Control and provided such termination
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).

(h)“Eligible Employee” means an executive employee of the Company who has been
designated by the Board in writing as an eligible employee, and whose employment
with the Company terminates due to a Covered Termination.

(i)“Good Reason Resignation” means a voluntary termination of employment by an
Eligible Employee from all positions he or she then-holds with the Company on or
within twelve (12) months after a Change of Control because the Change of
Control resulted in one of the following without the Eligible Employee’s express
written consent:

(i)a relocation of the Eligible Employee’s assigned office more than forty-five
(45) miles from its location immediately prior to the Change of Control;

(ii)a material decrease in the Eligible Employee’s base salary (except for
salary decreases generally applicable to the Company’s other executive
employees); or

2.

--------------------------------------------------------------------------------

 

(iii)a material reduction in the scope of the Eligible Employee’s duties and
responsibilities from the Eligible Employee’s duties and responsibilities in
effect immediately prior to the Change of Control.

Notwithstanding the foregoing, a “Good Reason Resignation” shall only occur if:
(a) the Eligible Employee notifies the Company in writing, within sixty (60)
days after the occurrence of one of the foregoing events, specifying the
event(s) constituting “good reason” and that he or she intends to terminate his
or her employment no earlier than thirty (30) days after providing such notice;
(b) the Company does not cure such condition within thirty (30) days following
its receipt of such notice or states unequivocally in writing that it does not
intend to attempt to cure such condition; and (c) the Eligible Employee resigns
from employment within thirty (30) days following the end of the period within
which the Company was entitled to remedy the condition constituting “good
reason” but failed to do so.

Section 3.Eligibility For Benefits.

(a)General Rules.  Subject to the requirement set forth in this Section, the
Company will provide the severance benefits described in Section 4 of the Plan
to Eligible Employees.

(b)Exceptions to Benefit Entitlement.  An employee, whether or not otherwise an
Eligible Employee, will not receive benefits under the Plan in any of the
following circumstances, as determined by the Company in its sole discretion:

(i)The employee has executed an individually negotiated employment contract or
agreement with the Company relating to severance benefits or change of control
benefits that is in effect on his or her termination date.

(ii)The employee’s employment with the Company is involuntarily terminated by
the Company for Cause.  

(iii)The employee voluntarily terminates employment with the Company and such
termination does not constitute a Good Reason Resignation.  Voluntary
terminations include, but are not limited to, resignation, retirement or failure
to return from a leave of absence on the scheduled date.

(iv)The employee voluntarily terminates employment with the Company in order to
accept employment with another entity that is wholly or partly owned (directly
or indirectly) by the Company or an affiliate of the Company.

(v)The employee has failed to execute or has revoked the release described in
Section 5(a).

(vi)The employee is offered immediate reemployment by a successor to the Company
or by a purchaser of its assets, as the case may be, following a change in
ownership of the Company or a sale of all or substantially all the assets of a
division or business unit of the Company.  For purposes of the foregoing,
“immediate reemployment” means that the employee's employment with the successor
to the Company or the purchaser of its assets, as the

3.

--------------------------------------------------------------------------------

 

case may be, results in uninterrupted employment such that the employee does not
suffer a lapse in pay as a result of the change in ownership of the Company or
the sale of its assets.

Section 4.Amount Of Benefit.

(a)Base Salary.  The Company shall make a lump sum cash severance payment to the
Eligible Employee in an amount equal to twelve (12) months of such Eligible
Employee’s Base Salary.  This lump sum cash severance payment will be paid on
the 60th day following the Eligible Employee’s termination date.  For purposes
of calculating Plan benefits under this Section 4, “Base Salary” shall mean the
Eligible Employee’s annual base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation), at the
rate in effect during the last regularly scheduled payroll period immediately
preceding the date of the Eligible Employee’s Covered Termination, ignoring,
however, any reduction in base salary that forms the basis of the Eligible
Employee’s resignation for Good Reason (as applicable).

(b)Continued Insurance Benefits.  Provided that the Eligible Employee elects
continued coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company shall pay the portion of premiums of the Eligible
Employee’s group medical, dental and vision coverage, including coverage for the
Eligible Employee’s eligible dependents, that the Company paid prior to the
Covered Termination, for the Continuation Period or such earlier date that the
Eligible Employee (or his or her dependents) ceases to be eligible for such
coverage.  In addition, in no event will such premium payments be made following
the date that the Eligible Employee becomes eligible for group medical, dental
or vision coverage through a subsequent employer.  The Eligible Employee shall
be required to notify the Company immediately if the Eligible Employee becomes
eligible to be covered by a group medical, dental or vision insurance plan of a
subsequent employer. No provision of this Plan will affect the continuation
coverage rules under COBRA, except that the Company’s payment of any applicable
insurance premiums during the Continuation Period will be credited as payment by
the Eligible Employee for purposes of the Eligible Employee’s payment required
under COBRA.  Therefore, the period during which an Eligible Employee may elect
whether or not to continue the Company’s group medical, dental or vision
coverage under COBRA, the length of time during which COBRA continuation
coverage will be made available to the Eligible Employee, and all other rights
and obligations of the Eligible Employee under COBRA will be applied in the same
manner that such rules would apply in the absence of this Plan.  At the
conclusion of the Continuation Period, the Eligible Employee will be responsible
for the entire payment of premiums required under COBRA for the duration of the
COBRA continuation period.  For purposes of this Section 4(b), (i) references to
COBRA shall be deemed to refer also to analogous provisions of state law and
(ii) any applicable insurance premiums that are paid by the Company during the
Continuation Period shall not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

(c)Acceleration of Vesting.  Effective as of the date of the Covered
Termination, and except as otherwise specified in the underlying equity plan or
award agreement, the vesting and exercisability, if applicable, of all equity
awards covering the Company’s stock that are held by the Eligible Employee on
such date shall be accelerated in full,

4.

--------------------------------------------------------------------------------

 

and any stock options then-held by the Eligible Employee shall remain
exercisable by the Eligible Employee for three (3) months following such date or
for such longer period as may be provided by the agreement evidencing such
options, but in no event beyond the expiration date of such options.

Section 5.Limitations on Benefits.

(a)Release.  To receive benefits under this Plan, an Eligible Employee must
execute and return to the Company a release of claims in favor of the Company,
in substantially the form attached to this Plan as Exhibit A, Exhibit B or
Exhibit C (the “Release”) no later than forty-five (45) days following the
Eligible Employee’s termination of employment, and such Release must become
effective in accordance with its terms.

(b)Certain Reductions and Offsets.  The Company, in its sole discretion, shall
reduce an Eligible Employee’s severance benefits under this Plan, in whole or in
part, by any other severance benefits, pay in lieu of notice, or other similar
benefits payable to the Eligible Employee by the Company that become payable in
connection with the Eligible Employee’s termination of employment pursuant to
(i) any applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act (the “WARN Act”), (ii) a written
employment or severance agreement with the Company, or (iii) any Company policy
or practice providing for the Eligible Employee to remain on the payroll for a
limited period of time after being given notice of the termination of the
Eligible Employee’s employment.  The benefits provided under this Plan are
intended to satisfy, to the greatest extent possible, any and all statutory
obligations that may arise out of an Eligible Employee’s termination of
employment, and the Plan Administrator shall so construe and implement the terms
of the Plan.  In the Company’s sole discretion, such reductions may be applied
on a retroactive basis, with severance benefits previously paid being
recharacterized as payments pursuant to the Company’s statutory obligation.

(c)Mitigation.  Except as otherwise specifically provided herein with respect to
COBRA coverage, an Eligible Employee shall not be required to mitigate damages
or the amount of any payment provided under this Plan by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Plan be reduced by any compensation earned by an Eligible Employee as a
result of employment by another employer or any retirement benefits received by
such Eligible Employee after the date of the Covered Termination.

(d)Termination of Benefits.  Benefits under this Plan shall terminate
immediately if the Eligible Employee, at any time, violates any proprietary
information or confidentiality obligation to the Company.

(e)Non-Duplication of Benefits.  No Eligible Employee is eligible to receive
benefits under this Plan more than one time.

(f)Indebtedness of Eligible Employees.  If a terminating employee is indebted to
the Company or an affiliate of the Company at his or her termination date, the

5.

--------------------------------------------------------------------------------

 

Company reserves the right to offset any severance payments under the Plan by
the amount of such indebtedness.

(g)Parachute Payments.  If any payment or benefit the Eligible Employee would
receive in connection with a Change of Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount.

The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Eligible Employee’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments or benefits constituting “parachute payments” is necessary so that
the Payment equals the Reduced Amount, reduction shall occur in the following
order:  reduction of cash payments; cancellation of accelerated vesting of
equity awards; reduction of employee benefits.  In the event that acceleration
of vesting of equity awards is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant of such equity awards
(i.e., earliest granted equity award cancelled last).

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and the Eligible Employee within fifteen (15) calendar days after the
date on which the Eligible Employee’s right to a Payment is triggered (if
requested at that time by the Company or the Eligible Employee) or such other
time as requested by the Company or the Eligible Employee.  If the accounting
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Company and the Eligible Employee with a statement reasonably acceptable to the
Eligible Employee that no Excise Tax will be imposed with respect to such
Payment.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon the Company and the Eligible
Employee.

6.

--------------------------------------------------------------------------------

 

Section 6.Time of Payment and Form Of Benefits.

(a)General Rules.  For the avoidance of doubt, in no event shall payment of any
Plan benefit set forth in Section 4 be made prior to the effective date of the
Release described in Section 5(a).  In the event of an acceleration of the
exercisability of an option (or other award) pursuant to Section 4(c) or, such
option (or other award) shall not be exercisable with respect to such
acceleration of exercisability unless and until the effective date of the
Release described in Section 5(a).

(b)Application of Section 409A.  

(i)It is intended that each installment of the payments and benefits provided
under this Plan (the “Severance Benefits”) is a separate “payment” for purposes
Section 1.409A-2(b)(2)(i) of the Treasury Regulations.  For the avoidance of
doubt, it is intended that payments of the Severance Benefits satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A of
the Code and the Treasury Regulations and other guidance thereunder and any
state law of similar effect (collectively “Section 409A”) provided under
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) of the Treasury
Regulations.  However, if the Plan Administrator determines that the Severance
Benefits constitute “deferred compensation” under Section 409A and the Eligible
Employee is, on his or her separation from service, a “specified employee” of
the Company (as such term is defined in Section 409A(a)(2)(B)(i) of the Code)
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the payment of the
Severance Benefits shall be delayed so that on the earlier to occur of: (i) the
date that is six months and one day after the Eligible Employee’s separation
from service and (ii) the date of the Eligible Employee’s death (such applicable
date, the “Specified Employee Initial Payment Date”), the Company shall (A) pay
to the Eligible Employee a lump sum amount equal to the sum of the Severance
Benefits that the Eligible Employee would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section 6(b)(i)
and (B) commence paying the balance of the Severance Benefits in accordance with
the applicable payment schedules set forth in this Plan.  

(c)Withholding.  All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.  

(d)Indebtedness of Eligible Employees.  If a Eligible Employee is indebted to
the Company on the effective date of his or her Covered Termination, the Plan
Administrator reserves the right to offset any severance payments under the Plan
by the amount of such indebtedness.

Section 7.Right To Interpret Plan; Amendment and Termination.  

(a)Exclusive Discretion.  The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact,

7.

--------------------------------------------------------------------------------

 

interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate in the Plan and amount of benefits paid under the Plan.  The
rules, interpretations, computations and other actions of the Plan Administrator
shall be binding and conclusive on all persons.

(b)Amendment or Termination.  The Company reserves the right to amend or
terminate this Plan or the benefits provided hereunder at any time; provided,
however, that no such amendment or termination that would adversely affect the
actual or potential rights of any person who has or would become an Eligible
Employee following the occurrence of a Covered Termination shall be made without
the written consent of such person. Any action amending or terminating the Plan
shall be in writing and executed by the Chair of the Compensation Committee of
the Board of Directors of the Company.

Section 8.Termination of Certain Employee Benefits.

All non-health benefits (such as life insurance, disability and 401(k) plan
coverage) terminate as of the employee’s termination date (except to the extent
that a conversion privilege may be available thereunder).

Section 9.No Implied Employment Contract.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

Section 10.Legal Construction.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of California.

Section 11.Claims, Inquiries And Appeals.

(a)Applications for Benefits and Inquiries.  Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).  The Plan Administrator is as set forth
in Section 13(d).  

(b)Denial of Claims.  In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial.  Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(1)the specific reason or reasons for the denial;

8.

--------------------------------------------------------------------------------

 

(2)references to the specific Plan provisions upon which the denial is based;

(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(4)an explanation of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the applicant’s right to bring a
civil action under Section 502(a) of ERISA following a denial on review of the
claim, as described in Section 11(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application.  If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.  

(c)Request for a Review.  Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied.  A request
for a review shall be in writing and shall be addressed to:

Cerus Corporation

2550 Stanwell Drive

Concord, CA  94520

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim.  The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim.  The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)Decision on Review.  The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished

9.

--------------------------------------------------------------------------------

 

to the applicant within the initial sixty (60) day period.  This notice of
extension will describe the special circumstances necessitating the additional
time and the date by which the Plan Administrator is to render its decision on
the review.  The Plan Administrator will give prompt, written or electronic
notice of its decision to the applicant. Any electronic notice will comply with
the regulations of the U.S. Department of Labor.  In the event that the Plan
Administrator confirms the denial of the application for benefits in whole or in
part, the notice will set forth, in a manner calculated to be understood by the
applicant, the following:

(1)the specific reason or reasons for the denial;

(2)references to the specific Plan provisions upon which the denial is based;

(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and

(4)a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e)Rules and Procedures.  The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit
claims.  The Plan Administrator may require an applicant who wishes to submit
additional information in connection with an appeal from the denial of benefits
to do so at the applicant’s own expense.

(f)Exhaustion of Remedies.  No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 11(a) above, (ii) has
been notified by the Plan Administrator that the application is denied, (iii)
has filed a written request for a review of the application in accordance with
the appeal procedure described in Section 11(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal.  Notwithstanding the
foregoing, if the Plan Administrator does not respond to n Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 11,
the Eligible Employee may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.

Section 12.Basis Of Payments To And From Plan.

The Plan shall be unfunded, and all benefits hereunder shall be paid only from
the general assets of the Company.

Section 13.Other Plan Information.

(a)Employer and Plan Identification Numbers.  The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 68-0262011.  The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 510.

10.

--------------------------------------------------------------------------------

 

(b)Ending Date for Plan’s Fiscal Year.  The date of the end of the fiscal year
for the purpose of maintaining the Plan’s records is December 31.

(c)Agent for the Service of Legal Process.  The agent for the service of legal
process with respect to the Plan is:

Cerus Corporation

2550 Stanwell Drive

Concord, CA 94520

(d)Plan Sponsor and Administrator.  The “Plan Sponsor” and the “Plan
Administrator” of the Plan is:

Cerus Corporation

2550 Stanwell Drive

Concord, CA 94520

The Plan Sponsor’s and Plan Administrator’s telephone number is (925)
288-6000.  The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.

Section 14.Statement Of ERISA Rights.

Participants in this Plan (which is a welfare benefit plan sponsored by Cerus
Corporation) are entitled to certain rights and protections under ERISA.  If you
are an Eligible Employee, you are considered a participant in the Plan for
purposes of this Section 14 and, under ERISA, you are entitled to:

 

(a)Receive Information About Your Plan and Benefits

(1)Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description.  The Administrator may make a reasonable charge for the copies; and

(3)Receive a summary of the Plan’s annual financial report, if applicable.  The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.

(b)Prudent Actions by Plan Fiduciaries.  In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan.  The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and

11.

--------------------------------------------------------------------------------

 

beneficiaries.  No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

(c)Enforce Your Rights.  If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court.  The court will decide who should pay court costs and legal fees.  If you
are successful, the court may order the person you have sued to pay these costs
and fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d)Assistance with Your Questions.  If you have any questions about the Plan,
you should contact the Plan Administrator.  If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.  You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

12.

--------------------------------------------------------------------------------

 

Section 15.Execution.

To record the amendment of the Plan as set forth herein, effective as of April
17, 2018, Cerus Corporation has caused its duly authorized officer to execute
the same this 17th day of April, 2018.

Cerus Corporation

By: /s/ Chrystal Menard

Title: Chief Legal Officer and General Counsel

 

13.

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

 

Exhibit A

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Cerus
Corporation Change of Control Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), and the California Fair Employment and
Housing Act (as amended); provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not do so); (c) I have
twenty-one (21) days to

1.

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Individual Termination

 

 

consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an officer of the Company; and
(e) this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

Employee

Name:

Date:

 

 

2.

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

 

Exhibit B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Cerus
Corporation Change of Control Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), and the California Fair Employment and
Housing Act (as amended); provided, however, that nothing in this paragraph
shall be construed in any way to release the Company from its obligation to
indemnify me pursuant to agreement or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled.  I further acknowledge
that I have been advised by this writing, as required by the ADEA, that:  (a) my
waiver and release do not apply to any rights or claims that may arise after the
date I sign this Release; (b) I should consult with an attorney prior to signing
this Release (although I may choose voluntarily not to do so); (c) I have
forty-five (45) days to

1.

--------------------------------------------------------------------------------

For Employees Age 40 or Older

Group Termination

 

 

consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an office of the Company; (e)
this Release shall not be effective until the date upon which the revocation
period has expired, which shall be the eighth day after I sign this Release; and
(f) I have received with this Release a detailed list of the job titles and ages
of all employees who were terminated in this group termination and the ages of
all employees of the Company in the same job classification or organizational
unit who were not terminated.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

Employee

Name:

Date:

 

 

2.

--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

 

Exhibit C

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Cerus
Corporation Change of Control Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof.  I am not relying on
any promise or representation by the Company that is not expressly stated
therein.  Certain capitalized terms used in this Release are defined in the
Plan.

I hereby confirm my obligations under the Company’s proprietary information and
inventions agreement.

Except as otherwise set forth in this Release, I hereby generally and completely
release the Company and its parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release.  This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (b) all claims related to my
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended), the federal Employee Retirement Income Security Act
of 1974 (as amended), and the California Fair Employment and Housing Act (as
amended); provided, however, that nothing in this paragraph shall be construed
in any way to release the Company from its obligation to indemnify me pursuant
to agreement or applicable law.

 




1.

--------------------------------------------------------------------------------

For Employees Under Age 40

Individual and Group Termination

 

 

 

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.”  I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims hereunder.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

Employee

Name:

Date:

2.